IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 523 EAL 2017
                                           :
                    Respondent             :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Memorandum and
             v.                            :   Order of the Superior Court at No.
                                           :   1373 EDA 2015 entered on October
                                           :   27, 2017, affirming the Order of the
ROBERT MCCRAE,                             :   Philadelphia County Court of Common
                                           :   Pleas at Nos. CP-51-CR-0009702-
                    Petitioner             :   2014 and CP-51-CR-0009703-2014
                                           :   entered on April 20, 2015


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

to the Court of Common Pleas for imposition of an order consistent with this Court’s

opinion in Commonwealth v. Perfetto, 7 EAP 2018.